19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 1 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 2 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 3 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 4 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 5 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 6 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 7 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 8 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 9 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 10 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 11 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 12 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 13 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 14 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 15 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 16 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 17 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 18 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 19 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 20 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 21 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 22 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 23 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 24 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 25 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 26 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 27 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 28 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 29 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 30 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 31 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 32 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 33 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 34 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 35 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 36 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 37 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 38 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 39 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 40 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 41 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 42 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 43 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 44 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 45 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 46 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 47 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 48 of 49
19-51223-mlo   Doc 1   Filed 08/02/19   Entered 08/02/19 16:02:23   Page 49 of 49
